DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/25/22 have been fully considered but they are not persuasive.
On page 10 Applicant argues claim objections are overcome with an amendment.
The Examiner respectfully agrees and withdraws claim objections.
On pages 11-12 regarding 102 rejections Applicant argues amendments overcome the rejection of record, noting Kang’s force sensors have a different intended use than that of Applicant’s invention. 
The Examiner respectfully notes that the rejection of record is Koltzi in view of Kang. Koltzi has already established that sensors can control operation of the glove. Kang simply teaches force sensors can be used to provide information helpful to therapy systems. This rejection is maintained.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “motion command glove” (claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 10-13, 15-16 are objected to because of the following informalities:  
Claim 15 is objected to for referring to a “motion command glove” when there isn’t proper antecedent basis for this in the claims or specification. It is presumed this might be referring to the motion control glove, but appropriate clarification is required.  Appropriate correction is required.
Claims 12 and 15 are objected to since it isn’t clear to the examiner whether these claims actually add any new submit matter to claim 1. Clarification is required. 
Claims 10-11, 13, and 15-16 all refer to “data”. However, newly amended claim 1 refers to more than one type of data, making it unclear how (if at all) all the “data” in the claims are related to one another. Clarification is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is indefinite for claiming the robotic mirror therapy program comprises an “adaptive force-position control algorithm” which controls the actuators based on force and position data, but claim 1, from which this depends, has already identified the control unit including a “force-position control scheme” in which the actuators are controlled based on the force and position data. It is unclear whether or not this “control scheme” and “algorithm” are the same thing or different. Based on the specification it appears these are the same thing and will be interested as such for the purpose of examination under prior art. However, it raises additional issues in that it is unclear whether the force-position control scheme/algorithm is actually a part of the control unit, therapy system, or therapy program. Proper antecedent basis throughout the claims should also be maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4-8, 10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koltzi et al. (US 20190336381 A1) hereinafter known as Koltzi in view of Kang et al. (US 20120165704 A1) hereinafter known as Kang.
Regarding claim 1 Koltzi discloses a robotic mirror therapy system (abstract) for providing therapy to a user having an impaired hand (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Koltzi discloses (as detailed above) all the structural limitations required to perform the recited functional language of “providing therapy”, therefore was considered to anticipate the claimed apparatus. See [0005]) the system comprising:
a motion command glove (Figure 2 item 204) configured to be worn on a healthy hand of the user or another person (This is stated as an “intended use” of the claimed glove.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Koltzi was considered capable of performing the cited intended use of being worn on a healthy hand of some person (e.g. see Figure 2; [0007]), and comprising position sensors (Figure 2 item 209) configured to determine the position and orientation of the healthy hand and its fingers (this is likewise stated as a “functional limitation” of the position sensors (see explanation above). The sensors are understood capable of this: see Koltzi [0054]) and sensors configured to measure information from the fingers and palm of the healthy hand (this is stated as a “functional limitation” (see explanation above). See also Koltzi [0043] sensors can extend along the top of each finger and thumb and along the palm of each hand), and provide said data to the control unit ([0043]);
a motion actuator glove (Figure 2 item 202) configured to be worn on the user’s impaired hand (this is stated as an “intended use” of the glove (see explanation above). The glove of Koltzi is understood to be capable of being worn on an impaired hand. See Figure 2 and also [0007]), the motion actuator glove comprising actuators (Figure 2 item 212; Figure 6 item 504) configured to actuate the impaired hand and its fingers (this is stated as a “functional limitation” of the actuators. See explanation above. See also Koltzi [0012]); and 
a control unit (Figure 2 item 216) configured to receive data from the motion command glove and to control actuation of the actuators of the motion actuator glove in accordance with a control scheme in which the actuators are controlled based upon the data received from the control glove such that the impaired hand is moved in a manner that mirrors the motion of the healthy hand (This is stated as a “functional limitation” of the control unit, which the control unit is understood to be capable of. See Koltzi [0012], [0043], and [0058]),
but is silent with regards to the sensors including force sensors.
However, regarding claim 1 Kang teaches a system in which force sensors ([0025]) are present on a command suit for the purpose of controlling a therapy exoskeleton to a user in need (Abstract). Koltzi and Kang are involved in the same field of endeavor, namely therapy systems. It would have been obvious to one of ordinary skill in the art to modify the command control glove of Koltzi to add force sensors, such as the command control suit of Kang includes, in order to provide the control glove with an increased level of command control over the rehabilitative glove. Such an increased level of control information would only give the system of Koltzi more complete information and a more precise level of control.  
Regarding claim 4 the Koltzi Kang Combination teaches the system of claim 1 substantially as is claimed,
wherein Koltzi discloses the position sensors comprise flex sensors (Figure 2 items 208, 209)
Regarding claim 5 the Koltzi Kang Combination teaches the system of claim 4 substantially as is claimed,
wherein Koltzi further discloses the system comprises a bend sensor for each finger of the healthy hand (Figure 2 item 208, 209).
Regarding claim 6 the Koltzi Kang Combination teaches the system of claim 1 substantially as is claimed,
wherein Koltzi further discloses the actuators are fluidic ([0053] pneumatic).
Regarding claim 7 the Koltzi Kang Combination teaches the system of claim 6 substantially as is claimed,
wherein Koltzi further discloses the actuators are pneumatic ([0053]).
Regarding claim 8 the Koltzi Kang Combination teaches the system of claim 6 substantially as is claimed,
wherein Koltzi further discloses the control unit comprises a pneumatic system ([0053]) configured to alter a pressure of a drive fluid used to drive the fluidic actuators (this is stated as a “functional limitation” of the pneumatic system. See the explanation above, along with Koltzi [0053]), the pneumatic system including a pump ([0053] “pneumatic pump”), valves ([0053] solenoid valves), and pressure sensors ([0053] pressure sensors).
Regarding claim 10 the Koltzi Kang Combination teaches the system of claim 1 substantially as is claimed,
wherein Koltzi further discloses the motion actuator glove further comprises position sensors (Figure 2 item 208) configured to determine the position and orientation of the impaired hand and its fingers (this is stated as a “functional limitation” (see explanation above). See also Koltzi [0050]) and wherein data collected by the position sensors of the motion actuator glove is also provided to the control unit ([0010]; see also Figures 7-8 in which the position sensors determine orientation as well; see also Figure 2 and [0043] the sensors extend onto the back of the hand or palm and thus can determine the position/orientation of the hand in addition to the fingers).
Regarding claim 12 the Koltzi Kang Combination teaches the system of claim 1 substantially as is claimed,
wherein Koltzi further discloses a robotic mirror therapy program (Abstract; [0028]) that controls operation of the control unit (this is stated as a “functional limitation” (see explanation above). See also Koltzi Abstract and [0058]).
Regarding claim 13 the Koltzi Kang Combination teaches the system of claim 12 substantially as is claimed,
wherein Koltzi further discloses the robotic motion therapy program receives data collected by the two gloves ([0058]) and the program analyzes the data to determine how to control the actuators ([0058], [0023]).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koltzi in view of Kang as is applied above in view of Gill (US 20180064563 A1).
Regarding claim 2 the Koltzi Kang Combination teaches the system of claim 1 substantially as is claimed,
but is silent with regards to the position sensors comprising IMUs.
However, regarding claim 2 Gill teaches that control of hands/fingers via an actuator is known to incorporate IMUs (Abstract). Koltzi and Gill are involved in the same field of endeavor, namely the sensing of the position of fingers. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of the Koltzi Kang Combination by including IMU sensors in order to provide additional information to the system regarding the position of each of the fingers in the glove. The incorporation of more than one type of sensor within the system of Koltzi would provide a greater level of certainty in the control of the actuators.
Regarding claim 3 the Koltzi Kang Gill Combination teaches the system of claim 2 substantially as is claimed,
wherein Koltzi further discloses the sensors extend across each segment of each finger of the healthy hand (Figure 2) in order to provide information about each segment of each finger,
further, Gill further teaches that the inclusion of more than one IMU is known, for each segment of the system being rotated or moved ([0144]). 
While Koltzi includes one long sensor which extends along each segment of the healthy hand, the inclusion of more than one IMU, one for each segment, would have been obvious to one of ordinary skill at the time the invention was filed since IMUs are not manufactured in long, flexible strip sensor methods. Thus, in light of Gill teaching an IMU is needed to measure the acceleration/position at each joint being controlled, the Combination is understood to render obvious there being an IMU for each segment of each finger of the healthy hand.

Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koltzi in view of Kang as is applied above in view of Somareddy (US 20190279519 A1).
Regarding claim 11 the Koltzi Kang Combination teaches the system of claim 1 substantially as is claimed,
wherein Koltzi further discloses sensors are capable of measuring data applied to the fingers and palms of the impaired hand (this is stated as a “functional limitation” (see explanation above). See also Koltzi [0043] sensors can extend along the top of each finger and thumb and along the palm of each hand) and provide said data to the control unit ([0043]),
but is silent with regards to the motion actuator glove including force sensors.
However, regarding claim 11 Somareddy teaches a therapy system ([0003]) which includes a motion actuator glove ([0042]) which comprises force sensors [0045] sensors that measure force) configured to measure forces applied (this is stated as a “functional limitation” (see explanation above). See also Somareddy [0045] sensors to measure force) and wherein data collected by the force sensors is also provided to the control unit ([0045] sensor information is communicatively coupled to the controller 101). Koltzi and Somareddy are involved in the same field of endeavor, namely gloved therapy systems. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Koltzi by including force sensors on the motion actuator glove such as is taught by Somareddy in order to provide extra sensor information to the control system of Koltzi, thereby giving the system an extra layer of control which would reduce error in actuation and provide the system better feedback.
Regarding claim 16 the Koltzi Kang Combination teaches the system of claim 1 substantially as is claimed,
wherein Koltzi further discloses a display ([0059] display) configured to display data collected by the system (this is stated as a “functional limitation” (see explanation above). See also Koltzi [0059]),
but is silent with regards to that display being a graphical user interface.
However, regarding claim 16 Somareddy teaches a therapy system which includes a graphical user interface ([0031]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of the Koltzi Kang Combination by including a graphical user interface such as is taught by Somareddy in order to provide a mechanism to facilitate input and output to the system, thereby allowing therapist/physician interaction and customization of the therapy system/program which would enable greater control and flexibility to the system as a whole.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koltzi in view of Kang and Somareddy as are applied above.
Regarding claim 15 the Koltzi Kang Combination teaches the system of claim 12 substantially as is claimed,
wherein Koltzi further discloses the program comprises an adaptive position control algorithm configured to control actuation of the actuators based on the position data received by the control glove ([0058]),
but is silent with regards to the algorithm taking into account the force of an actuator glove.
However, regarding claim 15 Somareddy teaches wherein force sensor information is used to control motion of an actuator glove ([0045]), and 
wherein Kang teaches wherein force information from a control glove can be used by a control algorithm (Abstract). See the explanation/combination in the rejection to claim 16 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        06/06/22